Order entered June 25, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00324-CV

                    IN THE INTEREST OF B.H. AND J.H., CHILDREN

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC-16-00779-X

                                            ORDER
       This is an accelerated appeal involving the termination of appellant’s parental rights.

Before the Court is appellee’s June 21, 2019 motion for an extension of time to file its brief on

the merits. We GRANT the motion and extend the time to Monday, July 15, 2019. We caution

appellee that further extension requests will be strongly disfavored.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE